



COURT OF APPEAL FOR ONTARIO

CITATION: Bouzari v. Bahremani, 2014 ONCA 476

DATE: 20140617

DOCKET: M43489 (C58082)

Juriansz J.A. (In Chambers)

BETWEEN

Houshang
    Bouzari, Fereshteh Yousefi, Shervin Bouzari and

Narvan Bouzari

Plaintiffs (Respondents)

and

Mehdi
    Hashemi Bahremani, aka Rafsanjani
, Akbar Hashemi Bahremani, aka Rafsanjani,
    Ali Fallahian Najaf Abadi, Gholam Hossein Mohensi Ejei, John

Doe, aka Siyadati, Bill
    Doe, aka Akbari Rad Massoudi and Tom Doe, aka Mohammad Saeedi aka Asghar Saeedia
    aka Mr. 99

Defendants (
Appellants
)

Brendan Clancy, for the appellant

Mark H. Arnold, for the respondents

Heard: May 28, 2014

On motion for security for costs.

ENDORSEMENT

[1]

The respondents bring a motion for security for costs of the appeal as
    well as for the unpaid costs awarded in the court below in this unusual
    proceeding. At the same time, counsel for the appellant moved to remove
    themselves from the record on the basis that they were unable to obtain any
    instructions whatsoever. At the hearing, I granted the order removing
    appellants counsel from the record but reserved my decision on the
    respondents motion for security for costs.

[2]

The respondent, Houshang Bouzari, seeks damages for his imprisonment and
    torture in Iran in the early 1990s. The other respondents are his family
    members, who claim damages under the
Family Law Act
, R.S.O. 1990, c.
    F.3. Mr. Bouzari, who was born in Iran, fled the country and eventually settled
    in Canada where he and his family are now citizens.

[3]

The appellant, Mehdi Hashemi Bahremani, aka Rafsanjani, is the son of a
    former president of Iran. In their action, the respondents allege that Mr. Rafsanjani
    was instrumental in Mr. Bouzaris arrest, imprisonment and torture.

[4]

Mr. Rafsanjani has filed an appeal from the order of Pollack J.
    dismissing his
forum non conveniens
motion, in which he asserted that
    the court should decline jurisdiction in favor of proceeding in England.

[5]

The respondents advance two bases for their motion for security for
    costs under rules 61.06(1)(a) and 61.06(1)(c) of the
Rules of Civil
    Procedure
, R.R.O. 1990, Reg. 194.

Rule 61.06 (1)(a)

[6]

The respondents submit that there is good reason to believe that the
    appeal is frivolous and vexatious and that Mr. Rafsanjani has insufficient
    assets in Ontario to pay the costs of the appeal. Admittedly, Mr. Rafsanjani has
    no assets in Ontario. However, I have not been persuaded that there is good
    reason to believe the appeal is frivolous and vexatious. Mr. Rafsanjani led
    evidence that he has never been admitted to Canada. In 1993, his request for a
    visa was denied at the border in Calgary. The motion judge also found, at para.
    12, that for the purposes of this action, Mr. Rafsanjani twice applied for a
    visa from London with the assistance of counsel but was unsuccessful both
    times. Nevertheless, she found that the evidence established only that Mr. Rafsanjani
    was denied admission into Canada in the past. It did not establish it was unlikely
    he would be admitted into Canada in the future. In my view, Mr. Rafsanjani has
    a plausible argument that the motion judge erred in weighing this evidence and
    declining to infer he would be unable to defend the action in Canada.

Rule 61.06 (1)(c)

[7]

Justice Blair discussed the application of rule 61.06(1)(b) in
Donaldson
    International Livestock Ltd. v. Znamensky Selekcionno-Gibridny Center LLC
,
    2010 ONCA 137, 101 O.R. (3d) 314. He referred to the line of authority in this
    court establishing that a respondent on appeal may not rely on rule 61.06(1)(b)
    to obtain an order for security for costs of an appeal as against a
    defendant/appellant. He explained that the policy rationale behind this line of
    jurisprudence is not to impose security for costs upon foreign or impecunious
    defendants who are forced into court by others to defend themselves. Justice
    Blair also explained that, while the court has jurisdiction under rule
    61.06(1)(c) to award costs against a defendant/appellant, a party seeking an
    order for security for costs under rule 61.06(1)(c) may not resort to what are
    in effect the same grounds that would support a rule 56.01 order.

[8]

To rely on rule 61.06(1)(c), the respondents must establish there is
    some good reason to order security for costs other than those already
    encompassed in the other parts of the rule. They cannot rely on the unpaid
    costs order from below, the appellants lack of any assets in Ontario, and the
    submission the appeal lacks merit.

[9]

Justice Laskin also discussed s. 61.06(1)(c) in
Combined Air
    Mechanical Services Inc. v. Flesch
, 2010 ONCA 633. He observed that while
    the list of reasons justifying security under the residual category is open
    ended, the other good reason must be fairly compelling, as the moving party
    cannot meet the requirements of either of the first two categories. Security
    for costs awards under s. 61.06(1)(c) are not to be made routinely.

[10]

The
    other good reason must also be related to the purpose for ordering security:
    that a respondent is entitled to a measure of protection for the costs that
    will be incurred on the appeal. In such an analysis, the potential merit of the
    appeal is a relevant factor:
Maeder v. 2811472 Canada Inc.
, [2012]
    O.J. No. 3908 (C.A.).

[11]

Before
    the motion judge, Mr. Rafsanjani filed evidence that he resides in England and
    has temporarily returned to Iran to clear his name in legal proceedings there.
    He was arrested when he returned to Iran and had been released on bail by the
    time of the motion.

[12]

The
    respondents motion came before the court on March 28, 2014. Counsel for Mr. Rafsanjani
    filed an affidavit from his Iranian lawyer stating that if he provided
    substantive instructions to his Ontario counsel regarding the motion or the
    appeal, his bail could be revoked and he could be returned to prison. The
    affidavit claims that prosecuting authorities in Iran have interpreted certain
    audio recordings, purportedly of Mr. Rafsanjani, as statements against national
    security. It suggests that these same audio recordings were potential evidence
    in the Ontario action, and that Mr. Bouzari was involved in releasing them.
    Therefore, Iranian prosecutors might construe participation in the Ontario
    action as an attempt to interfere with evidence or witnesses involved in Mr. Rafsanjanis
    prosecution, contrary to Irans
Criminal Code of Procedure
. On this
    basis, Hoy A.C.J.O. adjourned the motion until May 28, 2014 and vacated the
    pending appeal date of June 18, 2014.

[13]

When
    the matter returned before me, counsel for Mr. Rafsanjani were removed from the
    record because of their inability to obtain any instructions, and the
    respondents motion for security proceeded unopposed.

[14]

Unless
    there is a change in circumstances, the appeal will likely be dismissed as
    abandoned. The respondents will needlessly have incurred further costs in
    preparing responding materials for the appeal and will have no prospect of
    collecting any costs awarded against Mr. Rafsanjani. This, counsel for the
    respondents submits, constitutes other good reason why security for costs
    should be ordered. I am not persuaded.

[15]

In
    exercising my discretion to refuse an order for costs, I have considered the
    following:

i)

There has been little change in the
    circumstances that prompted Hoy A.C.J.O. to adjourn the respondents motion and
    vacate the hearing date for the appeal;

ii)

The appeal could involve the application of
    novel and important issues of public importance to domestic and international
    jurisprudence;

iii)

The appellant is a foreign defendant brought
    into the jurisdiction by the respondents. As noted above, it is not the
    practice of this court to impose security for costs upon foreign or impecunious
    defendants forced into court by others to defend themselves;

iv)

The appeal has plausible merit; and

v)

At this time it is uncertain when the hearing of the
    appeal will be scheduled and whether circumstances may change before then. An
    order for security for costs granted at this time could effectively terminate
    the appeal. In my view it is preferable to allow the appeal the greatest
    prospects of being determined on the merits.

[16]

The
    motion is dismissed. I make no order as to costs.

R.G. Juriansz
    J.A.


